      Case1:21-cv-00026-JHR-SCY
     Case  1:20-md-02974-LMM Document 29 8 Filed
                                Document    Filed02/08/21
                                                  02/08/21 Page
                                                            Page1 1ofof2 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2974



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í7)



On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 53 additional action(s) have
been transferred to the Northern District of Georgia. With the consent of that court, all such actions
have been assigned to the Honorable Leigh Martin May.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Georgia and assigned to
Judge May.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
consent of that court, assigned to the Honorable Leigh Martin May.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
                       Feb 08, 2021


                                                       John W. Nichols
            ATTEST: A TRUE COPY                        Clerk of the Panel
            CERTIFIED THIS
                    2/8/2021
            Date: __________________________

            JAMES N. HATTEN, Clerk
                 s/ T. Frazier
            By: ____________________________
                     Deputy Clerk
    Case1:21-cv-00026-JHR-SCY
   Case  1:20-md-02974-LMM Document 29 8 Filed
                              Document    Filed02/08/21
                                                02/08/21 Page
                                                          Page2 2ofof2 2




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 2974



                  SCHEDULE CTOí7 í TAGíALONG ACTIONS



 DIST      DIV.      C.A.NO.       CASE CAPTION


DISTRICT OF COLUMBIA

                                   GRUESBECK v. TEVA PHARMACEUTICALS, USA,
  DC         1       20í03716      INC et al

ILLINOIS SOUTHERN

  ILS        3       21í00092      Tow v. Teva Pharmaceuticals USA, Inc. et al

MARYLAND

  MD         1       21í00174      Harris v. Teva Pharmaceuticals USA , Inc. et al
  MD         8       21í00175      Moran v. TEVA Pharmaceuticals USA , Inc. et al

NEW MEXICO

  NM         1       21í00026      Faifer v. Teva Pharmaceuticals USA, Inc. et al

TENNESSEE EASTERN

  TNE        1       21í00013      Cash v. Teva Pharmaceuticals USA, Inc. et al
